UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number:0-15375 RADA ELECTRONIC INDUSTRIES LTD. (Exact name of Registrant as specified in its charter and translation of Registrant's name Into English) Israel (Jurisdiction of incorporation or organization) 7 Giborei Israel Street, Netanya 4250407, Israel (Address of principal executive offices) Shiri Lazarovich, CFO, +(phone), + (fax) 7 Giborei Israel Street, Netanya 4250407, Israel (Name, telephone, facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.015 Par Value NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Ordinary Shares, par value NIS 0.015 per share…8,988,396 (As of December 31, 2014) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo S If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes SNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo S INTRODUCTION We are an Israel based defense electronics contractor.We specialize in the development, manufacturing, marketing and sales of military avionics systems for manned and unmanned aircraft, inertial navigation systems for air and land platforms, and tactical land radars for force and border protection applications. Our shares are traded on the NASDAQ Capital Market under the symbol "RADA".As used in this annual report, the terms "we," "us" and "our" mean RADA Electronic Industries Ltd. and its subsidiaries, unless otherwise indicated. Our consolidated financial statements appearing in this annual report are prepared in U.S. dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.All references in this annual report to "dollars" or "$" are to U.S. dollars and all references in this annual report to "NIS" are to New Israeli Shekels. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any previous filing with the Securities and Exchange Commission, or the SEC, you may read the document itself for a complete recitation of its terms. Except for the historical information contained in this annual report, the statements contained in this annual report are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995, as amended, with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results.We urge you to consider that statements which use the terms "anticipate," "believe," "do not believe," "expect," "plan," "intend," "estimate," "anticipate" and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Such forward-looking statements are also included in Item 4 – "Information on the Company" and Item 5 – "Operating and Financial Review and Prospects."Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof.We have attempted to identify significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section that appears in Item 3D. "Key Information - Risk Factors." i TABLE OF CONTENTS Page No. PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. Selected Financial Data 1 B. Capitalization and Indebtedness 2 C. Reasons for the Offer and Use of Proceeds 2 D. Risk Factors 2 ITEM 4. INFORMATION ON THE COMPANY 14 A. History and Development of the Company 14 B. Business Overview 14 C. Organizational Structure 23 D. Property, Plants and Equipment 23 ITEM 4A. UNRESOLVED STAFF COMMENTS 23 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 23 A. Operating Results 23 B. Liquidity and Capital Resources 30 C. Research and Development, Patents and Licenses 32 D. Trend Information 33 E. Off-Balance Sheet Arrangements 33 F. Tabular Disclosure of Contractual Obligations 33 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 34 A. Directors and Senior Management 34 B. Compensation 36 C. Board Practices 37 D. Employees 47 E. Share Ownership 48 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS41 49 A. Major Shareholders 49 B. Related Party Transactions 50 C. Interests of Experts and Counsel 52 ITEM 8. FINANCIAL INFORMATION 52 A. Consolidated Statements and Other Financial Information 52 B. Significant Changes 52 ITEM 9. THE OFFER AND LISTING 53 A. Offer and Listing Details 53 B. Plan of Distribution 54 C. Markets 54 D. Selling Shareholders 54 E. Dilution 54 F. Expense of the Issue 54 ITEM 10. ADDITIONAL INFORMATION 54 A. Share Capital 54 B. Memorandum and Articles of Association 54 C. Material Contracts 57 D. Exchange Controls 57 E. Taxation 57 F. Dividend and Paying Agents 64 G. Statement by Experts 64 H. Documents on Display 64 I. Subsidiary Information 65 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 65 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 65 ii PART II 65 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 65 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 65 ITEM 15. CONTROLS AND PROCEDURES 66 ITEM 16. RESERVED. 67 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 67 ITEM 16B. CODE OF ETHICS 67 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 67 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 68 ITEM 16E. PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 68 ITEM 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT 68 ITEM 16G. CORPORATE GOVERNANCE 68 ITEM 16H. MINE SAFETY DISCLOSURE 69 PART III 70 ITEM 17. FINANCIAL STATEMENTS 70 ITEM 18. FINANCIAL STATEMENTS 70 ITEM 19. EXHIBITS 70 iii PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A.Selected Financial Data We derived the following consolidated statements of operations data for the years ended December 31, 2012, 2013 and 2014 and the consolidated balance sheet data as of December 31, 2013 and 2014 from our audited consolidated financial statements included elsewhere in this annual report.We derived the consolidated statements of operations data for the years ended December 31, 2010 and 2011, and the consolidated balance sheet data as of December 31, 2010, 2011 and 2012 from our audited consolidated financial statements that are not included in this annual report. Year Ended December 31, (U.S. dollars in thousands, except per share data) Revenues $ Cost of revenues Gross profit Research and development, net Marketing and selling General and administrative Operating income (loss) Financial expense, net Net Income (loss) $ $ ) $ ) ) Net (income) loss attributable to non-controlling interest ) (7
